Exhibit 10.14

EXECUTION VERSION

AMENDMENT NO. 16

TO AMENDED AND RESTATED CREDIT AGREEMENT

AND WAIVER

THIS AMENDMENT NO. 16 TO AMENDED AND RESTATED CREDIT AGREEMENT AND WAIVER, dated
as of December 9, 2008 (the “Agreement”) relating to the Credit Agreement
referenced below, is by and among WOLVERINE TUBE, INC., a Delaware corporation
(the “Company”), certain of its Subsidiaries identified as Subsidiary Borrowers
on the signature pages hereto and any additional Subsidiaries of the Company
which become parties to the Credit Agreement in accordance with the terms
thereof (collectively referred to as the “Subsidiary Borrowers” and individually
referred to as a “Subsidiary Borrower”) (hereinafter, the Company and the
Subsidiary Borrowers are collectively referred to as the “Borrowers” or referred
to individually as a “Borrower”), each of the financial institutions identified
as Lenders on the signature pages hereto (the “Lenders” and each individually, a
“Lender”), and WACHOVIA BANK, NATIONAL ASSOCIATION, (“Wachovia”), acting in the
manner and to the extent described in Article XIII of the Credit Agreement (in
such capacity, the “Administrative Agent” or the “Agent”). Terms used but not
otherwise defined herein shall have the meanings provided in the Credit
Agreement and the provisions of Sections 1.2 and 1.3 of the Credit Agreement
related to the definitions shall apply herein.

W I T N E S S E T H

WHEREAS, a credit facility has been extended to the Borrowers pursuant to the
terms of that certain Amended and Restated Credit Agreement dated as of
April 28, 2005 (as amended, modified or otherwise supplemented from time to
time, the “Credit Agreement”) among the Borrowers, the Lenders, and the
Administrative Agent;

WHEREAS, the Borrowers have advised the Administrative Agent that (i) the
Borrowers have failed to comply with Section 8.3 of the Credit Agreement for the
month ending October 31, 2008 and Section 7.1(b) of the Credit Agreement for the
fiscal quarter ending September 30, 2008, resulting in the occurrence of Events
of Default and (ii) the Borrowers do not believe that they will be able to
comply with the requirements of existing Section 8.3 for the upcoming monthly
periods;

WHEREAS, the Borrowers have requested that the Lenders waive the foregoing Event
of Default and agree to amend Section 8.3 and certain other the provisions of
the Credit Agreement; and

WHEREAS, the undersigned Lenders have agreed to waive the above-described Event
of Default and to amend the Credit Agreement as contemplated herein pursuant to
the terms and conditions herein, provided that the Borrowers pay to the
Administrative Agent the sum of $10,440,230 in immediately available funds to be
held by the Administrative Agent as cash collateral for the payment of the
Obligations under the Credit Agreement;

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:



--------------------------------------------------------------------------------

(A) Amendments to Credit Agreement. Effective on (and subject to the occurrence
of) the Amendment No. 16 Effective Date (as hereinafter defined), the Credit
Agreement shall be amended as follows:

1. The definition of Revolving Loan Commitment as set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety as follows:

“Revolving Loan Commitment” means $19,884,400 (U.S.), as such amount may be
reduced in accordance with Section 2.10.

2. Section 1.1 of the Credit Agreement is hereby amended by adding the following
new definitions in the appropriate alphabetical order:

“Amendment No. 16 Effective Date” means December 9, 2008.

“Immediately Available Cash” means immediately available funds of the Credit
Parties (other than funds which constitute cash collateral for any of the
Obligations) that (a) are not subject to any Lien except the Liens in favor of
the Administrative Agent hereunder or in favor of Wachovia Bank, National
Association, as agent under the Receivables Agreement, (b) are on deposit (i) at
any time while the Aggregate Invested Amount (as such term is defined in the
Receivables Agreement) is $0, in a deposit account or money market deposit
account at a bank reasonably acceptable to the Administrative Agent located in
the United States or (ii) at any other time, in an account that is subject to
the sole control of Wachovia Bank, National Association, as agent under the
Receivables Agreement and (c) are available for immediate withdrawal without
penalty or premium.

3. Section 2.10 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

2.10 Reduction of Revolving Loan Commitment

(a) Upon at least three (3) Business Days’ notice, the Borrowers may from time
to time permanently reduce the Revolving Loan Commitment, provided that no
reduction shall be made which would reduce the Revolving Loan Commitment to an
amount less than the sum of Revolving Loans then outstanding plus LOC
Obligations then outstanding.

(b) The Revolving Loan Commitment shall immediately and permanently reduced in
an amount equal to (a) the amount by which the outstanding face amount of any
outstanding Letter of Credit is permanently reduced and (b) the outstanding face
amount of any Letter of Credit which is terminated with the written consent of
the beneficiary thereof or expires in accordance with its terms.

4. Section 8.3 of the Credit Agreement is hereby amended by deleting the
existing text of Section 8.3 in its entirety and by substituting the following:

 

2



--------------------------------------------------------------------------------

8.3 Reserved

5. Section 8.4 of the Credit Agreement is hereby amended and restated in its
entirety as follows:

8.4 Excess Liquidity

Beginning on the Amendment No. 16 Effective Date and continuing until the
termination of this Credit Agreement and the repayment in full of all
Obligations hereunder, the Domestic Consolidated Parties shall at all times
maintain minimum Excess Liquidity of not less than $20,000,000, plus any unpaid
portion of the Pension Payment; provided that in the event that on any
measurement date, Excess Liquidity is less than such amount, the Borrowers may
add to Excess Liquidity the amount of Immediately Available Cash to comply with
this covenant.

(B) Representations and Warranties. Each Credit Party hereby represents and
warrants that (i) the representations and warranties contained in Article VI of
the Credit Agreement are true and correct in all material respects on and as of
the date hereof as though made on and as of such date (except for those
representations and warranties which by their terms relate solely to an earlier
date) and after giving effect to the transactions contemplated herein, (ii) no
Default or Event of Default exists under the Credit Agreement on and as of the
date hereof and after giving effect to the transactions contemplated herein,
(iii) it has the corporate, limited liability company or limited partnership
power and authority to execute and deliver this Agreement and to perform its
obligations hereunder and has taken all necessary organizational action to
authorize the execution, delivery and performance by it of this Agreement;
(iv) it has duly executed and delivered this Agreement, and this Agreement
constitutes its legal, valid and binding obligation enforceable in accordance
with its terms except as the enforceability thereof may be limited by
bankruptcy, insolvency or other similar laws affecting the rights of creditors
generally or by general principles of equity and (v) neither the execution and
delivery of this Agreement, nor the consummation of the transactions
contemplated therein, nor performance of and compliance with the terms and
provisions thereof will violate or conflict in any material respect with any
material provision of its articles or certificate of incorporation or
certificate of limited partnership or certificate of formation, bylaws,
agreement of limited partnership or limited liability company agreement or
violate, contravene or conflict in any material respect with contractual
provisions of, or cause an event of default under, any indenture, including
without limitation the 2009 Senior Note Indenture or the 2009 Senior Exchange
and Debenture Agreement, loan agreement, mortgage, deed of trust, contract or
other agreement or instrument to which it is a party or by which it may be
bound.

(C) Waiver. Pursuant to Section 14.6 of the Credit Agreement and subject to the
terms and conditions hereof, including, without limitation, the conditions to
effectiveness set forth in Section D of this Agreement, the Administrative Agent
and the Lenders party hereto waive (i) any Default or Event of Default arising
under (i) Section 11.1(c)(i) of the Credit Agreement as a result of any
violation of Section 8.3 of the Credit Agreement for the period ending
October 31, 2008 and (ii) Section 11.1(c)(ii) of the Credit Agreement as a
result of any violation of Section 7.1(b) of the Credit Agreement for the period
ending September 30, 2008.

 

3



--------------------------------------------------------------------------------

(D) Effectiveness. This Agreement shall become effective upon the earliest date
(the “Amendment No. 16 Effective Date”) on which the following conditions
precedent have been satisfied:

1. Executed Agreement. The Administrative Agent shall have received a fully
executed counterpart of this Agreement from each party hereto.

2. Amendment and Waiver Fee; Expenses. The Administrative Agent shall have
received from the Borrowers payment of an amendment and waiver fee in the amount
of $20,000 and payment of all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Agreement, including the reasonable fees and expenses of Winston &
Strawn LLP, and all previously incurred fees and expenses in the amount of
$107,563.13 which remain outstanding on the effective date of this Agreement.

3. Cash Collateral and Cash Collateral Agreement. The Company shall have
(a) deposited the sum of $10,440,230 in immediately available funds (the “Cash
Collateral”) in a demand deposit account in the name of the Company (the “Cash
Collateral Account”) maintained at Wachovia Bank, National Association (the
“Bank”) as cash collateral for all Obligations under the Credit Agreement, which
Cash Collateral Account shall be subject to control arrangements acceptable to
the Administrative Agent, including without limitation, a deposit account
control agreement by and among the Administrative Agent, the Borrowers and the
Bank, (b) executed and delivered to the Administrative Agent a cash collateral
agreement in form and substance acceptable to the Administrative Agent and
(c) executed and delivered to the Administrative Agent an amendment, in form and
substance acceptable to the Administrative Agent, to the Cash Collateral
Agreement dated August 8, 2008 by and among the Borrowers and the Administrative
Agent (the “Existing Cash Collateral Agreement”), which amendment shall evidence
the current amount of cash collateral deposited in the deposit account which is
subject to the Existing Cash Collateral Agreement. The Borrowers shall not have
access to the Cash Collateral Account.

4. Other Waivers. The Borrowers shall have delivered to the Administrative Agent
copies of (i) the Waiver and Amendment No. 4 to Second Amended and Restated
Receivables Purchase Agreement dated as of December [            ], 2008
executed by all parties thereto, whereby, among other things, The CIT
Group/Business Credit, Inc. and Wachovia Bank, National Association waive any
default or event of default under the Permitted Securitization caused by the
Event of Default under the Credit Agreement described in the Recitals of this
Agreement (the “Receivables Purchase Agreement Waiver”) and (ii) the waiver
letter dated December [            ], 2008 executed by all parties thereto,
whereby, among other things, HSBC Bank USA, National Association waives any
default or event of default under the Consignment Agreement caused by the Event
of Default under the Credit Agreement described in the Recitals of this
Agreement (the “Consignment Agreement Waiver”). Pursuant to Section 9.13 of the
Credit Agreement, the Administrative Agent hereby consents to the amendment of
certain of the financial covenants of the Second Amended and Restated
Receivables Purchase Agreement, as set forth in the Receivables Purchase
Agreement Waiver.

 

4



--------------------------------------------------------------------------------

5. Other Conditions Precedent. The Borrowers shall have completed all
proceedings taken in connection with the transactions contemplated by this
Agreement and delivered to the Administrative Agent all other documentation and
other items incident thereto, and each shall be satisfactory to the
Administrative Agent and its legal counsel, Winston & Strawn LLP.

(E) Refinancing of Obligations. The Borrowers have advised the Administrative
Agent that they have solicited a third party bank to provide a $105,000,000
credit facility to the Borrowers consisting of a $65,000,000 revolving credit
facility and a $20,000,000 term loan, and the option to increase such revolving
credit facility by $25,000,000 (the “Proposed Facility”), a portion of the
proceeds of which Proposed Facility will be used by the Borrowers to pay in full
all Obligations under the Credit Agreement. The Borrowers agree that in
consideration for the Administrative Agent’s agreement to provide the within and
foregoing amendment to the terms of the Credit Agreement, the Borrowers shall
apprise the Administrative Agent weekly in writing of the Borrowers’ progress
and activity toward consummating the Proposed Facility.

(F) No Other Modification. Except to the extent specifically provided to the
contrary in this Agreement, all terms and conditions of the Credit Agreement
(including Exhibits and Schedules thereto), and the other Credit Documents shall
remain in full force and effect, without modification or limitation. This
Agreement shall not operate as a consent to any other action or inaction by the
Borrowers or any other Credit Party, or as a waiver or amendment of any right,
power, or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Credit Document nor constitute a consent to any such
action or inaction, or a waiver or amendment of any provision contained in the
Credit Agreement or any other Credit Document except as specifically provided
herein. This Agreement shall not be deemed to (a) be a waiver of, or consent to,
any other Default or Event of Default or a modification or amendment of, any
other term or condition of the Credit Agreement or any other Credit Document,
(b) prejudice any other right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Credit Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time, (c) be a commitment or any
other undertaking or expression of any willingness to engage in any further
discussion with the Borrowers or any other Person with respect to any waiver,
amendment, modification or any other change to the Credit Agreement or the
Credit Documents or any rights or remedies arising in favor of the Lenders or
the Administrative Agent, or any of them, under or with respect to any such
documents or (d) be a waiver of any of the Events of Default specified herein on
any other occasion or be a waiver of, or consent to or a modification or
amendment of, any other term or condition of any other agreement by and among
the Credit Parties. Each of the Credit Parties acknowledges, confirms and agrees
that the Credit Documents to which it is a party remain in full force and effect
as of the date hereof and continue to secure all Obligations of each such Credit
Party to any Lender or the Administrative Agent, and novation of any kind is
hereby expressly disclaimed.

(G) Release. In consideration of entering into this Agreement, each Credit Party
(a) represents and warrants to the Administrative Agent and each Lender that as
of the date hereof there are no causes of action, claims, actions, proceedings,
judgments, suits, demands, damages or offsets against or defenses or
counterclaims to its Obligations or Secured Obligations under the Credit
Documents and furthermore, such Credit Party waives any and all such causes

 

5



--------------------------------------------------------------------------------

of action, claims, actions, proceedings, judgments, suits, demands, damages,
offsets, defenses or counterclaims whether known or unknown, arising prior to
the date of this Agreement and (b) releases the Administrative Agent and each
Lender and each of their respective Affiliates, Subsidiaries, officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, actions, proceedings, judgments, suits,
demands, damages and liabilities of whatever kind or nature, in law or in
equity, now known or unknown, suspected or unsuspected to the extent that any of
the foregoing arises from any action or failure to act with respect to any
Credit Document, on or prior to the date hereof.

(H) Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of North Carolina, without
regard to the principles governing conflicts of laws thereof.

(I) INCORPORATION BY REFERENCE OF CERTAIN PROVISIONS. THE PROVISIONS IN
SECTIONS 14.5, 14.6, 14.8, 14.9, 14.10, 14.12, 14.13, 14.14, 14.15, 14.19 AND
14.24 OF THE CREDIT AGREEMENT ARE HEREBY INCORPORATED BY REFERENCE HEREIN,
MUTATIS MUTANDIS.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

COMPANY: WOLVERINE TUBE, INC. By:     Name:   Harold M. Karp Title:   President
and COO SUBSIDIARY BORROWERS: TF INVESTOR, INC. By:     Name:   Harold M. Karp
Title:   President TUBE FORMING HOLDINGS, INC. By:     Name:   Harold M. Karp
Title:   President TUBE FORMING, L.P. By:  

Tube Forming Holdings, Inc.,

its General Partner

  By:       Name:   Harold M. Karp   Title:   President

 

7



--------------------------------------------------------------------------------

WOLVERINE FINANCE, LLC By:       Name:     Harold M. Karp Title:     Chief
Manager WOLVERINE JOINING TECHNOLOGIES, LLC By:       Name:     Harold M. Karp
Title:     President WT HOLDING COMPANY, INC. By:       Name:     Harold M. Karp
Title:     President and COO

 

8



--------------------------------------------------------------------------------

AGENT AND LENDERS:

WACHOVIA BANK,

NATIONAL ASSOCIATION, in its capacity as Administrative Agent and as a Lender

By:       Name:       Title:      

(signature pages end)

 

9



--------------------------------------------------------------------------------

December 9, 2008

 

Wolverine Tube, Inc.

200 Clinton Avenue, Suite 1000

Huntsville, Alabama 35801

Wolverine Joining Technologies, LLC

235 Kilvert Street

Warwick, Rhode Island 02886

Ladies and Gentlemen:

Reference is hereby made to that certain CONSIGNMENT AGREEMENT (the “Consignment
Agreement”), dated as of February 16, 2007, by and between HSBC BANK USA,
NATIONAL ASSOCIATION, a bank organized under the laws of the United States of
America with offices at 452 Fifth Avenue, New York, New York 10018 (“HSBC”); and
WOLVERINE TUBE, INC., a Delaware corporation with its principal place of
business at 200 Clinton Avenue, Suite 1000, Huntsville, Alabama 35801
(“Wolverine Tube”), and WOLVERINE JOINING TECHNOLOGIES, LLC, a Delaware limited
liability company and successor by merger to WOLVERINE JOINING TECHNOLOGIES,
INC., a Delaware corporation with its principal place of business at 235 Kilvert
Street, Warwick, Rhode Island 02886 (“Wolverine Joining”) (Wolverine Tube and
Wolverine Joining are hereinafter sometimes referred to individually as a
“Company” and collectively as the “Companies”). All capitalized terms used
herein without definition shall have the meanings assigned by the Consignment
Agreement.

Paragraph 7.7(a) of the Consignment Agreement provides that the Companies must
comply with all provisions of the Credit Agreement, as amended from time to
time. At the request of the Companies and contingent upon receipt by the
Companies of a corresponding waiver from Wachovia Bank, N.A., HSBC waives any
Events of Default arising under the Consignment Agreement as a result of (a) any
Defaults or Events of Default (both as defined in the Credit Agreement) arising
under Section 11.1(c)(i) of the Credit Agreement as a result of a violation of
Section 8.3 of the Credit Agreement for the month ending October 31, 2008 and
Section 7.1(b) of the Credit Agreement for the fiscal quarter ending
September 30, 2008; and (b) any Default or Event of Default (both as defined in
the Credit Agreement) arising under Section 11.1(e) of the Credit Agreement as a
result of the occurrence of an amortization event, termination event, event of
default or other similar event under the Permitted Securitization (as defined in
the Credit Agreement) or the Consignment Agreement prior to the date of this
waiver.

In addition, at the request of the Companies, HSBC waives the Event of Default
(as defined in the Consignment Agreement) resulting from the failure of the
Companies to deliver a



--------------------------------------------------------------------------------

Wolverine Tube, Inc.

Wolverine Joining Technologies, LLC

December 9, 2008

Page 2

 

copy of Wolverine Tube’s Quarterly Report on Form 10-Q filed with the United
States Securities and Exchange Commission to HSBC within sixty (60) days after
September 30, 2008.

HSBC shall not have an obligation hereunder to forbear from legal action or the
exercise of creditor remedies if, after the date hereof, the Companies shall
fail to comply with the provisions of the Consignment Agreement or any other
document evidencing or securing the obligations and indebtedness of the
Companies to HSBC or if there shall be in existence on the date hereof or any
date in the future any other default by the Companies in their obligations to
HSBC. This waiver is made without prejudice to any and all other rights and
remedies HSBC may have under applicable law or under any other document
evidencing or securing any obligation of the Companies to HSBC, except as
expressly limited hereby. In addition, the foregoing waiver is strictly limited
as set forth herein and shall not be construed as a precedent for any other
waiver, including without limitation, any future waiver of the provision listed
herein. The absence of any specific waiver of any of the foregoing Events of
Default on any prior date shall not be construed as a basis for any additional
or other present or future waiver of any provision of the Consignment Agreement
or any document or instrument securing the Consignment Agreement.

This waiver may be executed with one or more counterparts hereof, each of which
shall be deemed an original but all of which together shall constitute one and
the same instrument.

 

Very truly yours,

HSBC BANK USA, NATIONAL ASSOCIATION

By:    

Title:  

 

 

 

Acknowledged and Agreed to:

WOLVERINE TUBE, INC.

By:    

Title:  

 

 

WOLVERINE JOINING TECHNOLOGIES, LLC

By:    

Title:  